NO. 07-02-0110-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   MARCH 21, 2002

                         ______________________________


                       GAYLAND BRANT WEST, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 13,469-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Gayland Brant West filed a Motion to Dismiss Appeal on March 14, 2002,

averring that he no longer wishes to prosecute his appeal.      The Motion to Dismiss is

signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2